          Case 1:18-cv-11350-JPO-OTW Document 101 Filed 09/13/19 Page 1 of 2



       MEMO ENDORSED


                  ABRAMS GARFINKEL MARGOLIS BERGSON, LLP
1430 Broadway  17th Floor  New York, NY 10018  P: 212-201-1170  F: 212-201-1171  www.agmblaw.com

                                               September 11, 2019

    VIA ECF
    Hon. Ona T. Wang
    United States District Court
    Southern District of New York
    500 Pearl Street, Courtroom 20D
    New York, New York 10007

           Re:    Stinson v. Houslanger & Assoc., PLLC, et al., No. 1:18-cv-11350(JPO)(OTW)

    Dear Magistrate Judge Wang:

           We represent the defendants Houslanger & Associates, PLLC, Todd Houslanger,
    Matthew Blake and Bryan C. Bryks. Pursuant to Your Honor’s Order, dated September 5,
    2019 instructing the parties to file a joint letter by today proposing a deposition schedule
    for the Court to so-order, we write, on behalf of all parties, to propose the following
    deposition schedule:

    September 26:        Defendant Todd Houslanger jointly in his individual capacity and as
                         the corporate representative of Defendant Houslanger &
                         Associates, PLLC
    October 4:           Plaintiff Barbara Stinson
    October 7:           Defendant Bryan C. Bryks
    October 11:          Defendant Matthew Blake jointly in his individual capacity and as
                         the corporate representative of DEMI, LLC
    October 16:          Carry-over date (if necessary)

           Plaintiff’s deposition shall be held at the Law Office of Ahmad Keshavarz, 16
    Court Street, 26th Floor, Brooklyn, NY. Defendants’ depositions shall be held at Abrams
    Garfinkel Margolis Bergson, LLP, 1430 Broadway, 17th Floor, New York, New York.
    Defendants’ depositions shall begin at 10:30am. Plaintiff’s depositions shall begin at
    10:00am.

           The parties further respectfully request, pursuant to the Court’s Individual
    Practices, Rule I.e, a 60-day extension of the deadlines set forth in the Civil Case
    Management Plan and Scheduling Order (the “CMO”) [Docket No. 50], in order to
    afford sufficient time to complete discovery, including, but not limited to, post-
    deposition discovery and non-party discovery. The parties previously made one joint
      Case 1:18-cv-11350-JPO-OTW Document 101 Filed 09/13/19 Page 2 of 2



Hon. Ona T. Wang                                                           Page 2
September 11, 2019

request for an extension of the CMO deadlines, which the Court denied [Docket No.
68].

      Accordingly, the parties respectfully request that the Court so-order the following
deadlines:

        1. Completion of fact discovery from November 1, 2019 to January 10, 2020
           (CMO ¶6.a);
        2. Completion of expert discovery, including expert depositions, from
           December 31, 2019 to March 6, 2020 (CMO ¶7.a);
        3. Plaintiff’s expert disclosure from December 2, 2019, to February 7, 2020 (CMO
           ¶7.b); and
        4. Defendants’ expert disclosure from December 31, 2019 to March 6, 2020
           (CMO ¶7.c).

                                              Respectfully submitted,

                                              /s

                                              Andrew W. Gefell

cc:     All counsel of record (by NYSECF)

        Application GRANTED in part. The parties shall hold
        depositions on the schedule as proposed above.

        The parties' request to extend the discovery deadlines is
        DENIED as premature. By October 23, 2019, the parties
        shall file a joint status letter. Any renewed request for an
        extension of the discovery deadlines in that letter must
        explain what specific additional discovery is needed and
        why the requested extension length is necessary. The parties
        shall make every effort, however, to complete discovery
        within the current discovery deadlines. The Clerk is directed
        to close ECF 100.

        SO ORDERED.




        ________________________________
        Ona T. Wang                9/13/19
        U.S. Magistrate Judge
